June 16, 1993         [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                          

No. 93-1223

                       ELIESABETH AMELUNG,

                      Plaintiff, Appellant,

                                v.

                   MILTON SAVINGS BANK, ET AL,

                      Defendants, Appellees.
                                          

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]
                                                     

                                          

                              Before

                     Selya, Boudin and Stahl,
                         Circuit Judges.
                                       

                                          

     Eliesabeth Amelung on brief pro se.
                       
     Thomas A. Schulz, Assistant  General Counsel, Ann S. DuRoss,
                                                                
Assistant  General Counsel, Richard  J. Osterman, Senior Counsel,
                                                
and  Florian Frederick  Chess, Senior  Attorney, Federal  Deposit
                             
Insurance  Corporation, on  brief  for appellee,  Federal Deposit
Insurance Corporation.
     Carolyn B. Lieberman, Acting Chief Counsel, Thomas J. Segal,
                                                                
Deputy  Chief  Counsel,  Elizabeth  R.   Moore,  Assistant  Chief
                                              
Counsel, and Frances C. Augello, Senior Trial Attorney, Office of
                               
the Chief Counsel,  Office of  Thrift Supervision,  on brief  for
appellee, Office of Thrift Supervision.

                                          

                                          

       Per  Curiam.   We  have  carefully  reviewed plaintiff's
                  

  filings and conclude  plaintiff failed to state any  cause of

  action  over   which  a  federal   court  has   jurisdiction.

  Consequently, we affirm  the judgment dismissing  plaintiff's

  action.

       Affirmed.
               

                               -2-